Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant affirmed the restriction and species election in the response filed 26 February
2021.

Claim Status
Applicant’s claim amendments and arguments in the response filed 26 February 2021 are acknowledged.
Claims 1, 2 & 4-11 are pending.
Claim 3 is cancelled.
Claim 1 is amended.
Claims 5-11 are withdrawn.
Claims 1, 2 & 4 are under consideration.
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL.
Examination on the merits is extended to the extent of the following species:
A. Form of the liquid cholesteric crystal particle: dispersed phase elected;
B. Type of emulsion: water-in-oil elected;
C. Moisturizing agents: present, glycerin elected;

E. Additive: Absent, elected;
and
F. Excipients: Absent, elected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 has been
fully considered by the examiner. A signed and initialed copy of each IDS is included with the
instant Office Action.

Response to Arguments
Applicant argues English Abstracts were provided on 03 June 2020 for KR-10-1120173;
KR-10-2014-0147505; and KR-10-2017-0138930 (pg. 4).
This is not persuasive. While a “bibliographic facepage” for these documents is provided,
these “bibliographic facepages” do not contain abstracts. A screenshot the bibliographic
facepage for KR-10-2014-0147505 is provided below; the rest of document is in Korean. All of
the supplied Korean documents have the same layout and the same deficiency. These references have not been considered.

    PNG
    media_image1.png
    740
    726
    media_image1.png
    Greyscale


Withdrawn Rejections
The rejection of claim 3 under 35 USC 112(b) and 35 USC 103(a) is withdrawn due to
cancellation of the claim.
The rejection of claims 1, 2 & 4 under 35 USC 103(a) over Schumacher is withdrawn.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising a cholesteric liquid particle” which indicates a single
particle (emphasis added). However, claims 1 also recites parameters only applicable to
populations of particles including the average diameter and degree of dispersion. It is unclear
how a singular particle can have average diameter or a degree of dispersion.
To obviate the rejection, Applicant may wish to consider whether a claim amendment to
recite “comprising cholesteric liquid particles having an average diameter of…” is reflective of
their invention. Support for such an amendment is present on pg. 5 of the as-filed specification.
Claims 2 and 4 must be rejected under 35 USC 112(b) since they depend from indefinite
claim 1 and do not clarify the issue.
Should Applicant amend the claim 1, Applicant is reminded to amend the dependent
claims to reflect the plurality of particles.

Claim 4 also does not make sense. Claim 1 recites a cosmetic composition. Claim 1
recites a cholesteric liquid crystal particle having an average diameter of 100 μm to 500 μm,
indicating only a single cholesteric liquid crystal particle is present. Claim 4 recites the weight
of cholesteric liquid particle is 0.1 wt. % to 10 wt. % based on the total weight of the
composition, indicating the single cholesteric liquid crystal particle is 0.1-10% of the cosmetic
composition. It is unclear how a single particle with a size of 100-500 μm can comprise 0.1-10
wt. % of the cosmetic composition.
Applicant may wish to look to Example 1 and Figures 2 and 5 to ascertain whether
support is present for a population of cholesteric liquid crystal particles, which have 100-500 μm
and a degree of dispersion of less than 0.35 or less, being present in a cosmetic composition in an
amount of 0.1 wt% to 10 wt.% based on the total weight of the composition.

Claim 2 also recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the cholesteric liquid crystal particle is present in a dispersed phase or continuous phase of an oil-in-water emulsion or water-in-oil emulsion” would obviate the rejection.

Claim 4 also recites the limitation "the weight" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lemann (US 2001/0014341), How To Interpret Value of PDI (Published: 02/13/2015) Sugimoto (Published: 1998).
With regard to claims 1, 2 and 4, Lemann teaches cosmetic compositions comprising liquid crystal coloring agents which provide a make-up film which exhibits distinct colours according to the orientation of the incident light and of the angle of observation (title; [0052]). Lemann teaches their invention comprises a colouring agent of liquid crystal type (hereinafter 

The instant specification teaches the degree of dispersion is calculated by the formula: Degree of dispersion: Standard deviation of particle diameter / average particle diameter (pg. 6). How To Interpret Value of PDI teaches the PDI of a population of particles is calculated by:
PDI = the square of the standard deviation/mean diameter (pg. 1).  Thereby, the square root of the PDI is equivalent to Applicant’s degree of dispersion. How To Interpret Value of PDI teaches PDI values from 0-0.08 indicates a nearly monodisperse sample (i.e. a degree of dispersion of 0-0.28 is nearly monodisperse); PDI values from 0.08-0.7 is mid-range value (i.e. a degree of dispersion of 0.28-0.84 is mid-range value); and PDI values of 0.7-1 is a very broad distribution of particles (i.e. a degree of dispersion of 0.84- 1 is a very broad distribution; pg. 1).
Sugimoto teaches the goal of the cosmetics and pigment fields is synthesis of monodisperse particles by stating “[i]t seems needless to say that the synthesis of monodispersed particles perfectly controlled in size, shape, and internal structure is the ultimate goal for general advanced particulate materials such as…pigments, cosmetics, etc., since the properties of these materials decisively depend on their size, shape, and structure (pg. 265; col. 1).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Lemann’s cosmetic water-in-oil emulsion by modifying the population of liquid crystal pigments present in the cosmetic to have PDI values from 0-0.08 (i.e. a degree of dispersion of 0-0.28) as suggested by the combined teachings of How To Interpret Value of PDI and Sugimoto because Lemann’s composition is cosmetic having liquid crystal pigments and How To Interpret Value of PDI and Sugimoto teach PDI values from 0-0.08 (i.e. a degree of dispersion of 0-0.28) are nearly monodisperse and monodisperse particles are the ultimate goal of the cosmetic and pigment arts. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to have a uniform population of liquid crystalline pigments present in the cosmetic, which is the ultimate goal of the cosmetic and pigment arts, affecting the property of the liquid crystalline pigments.
How To Interpret Value of PDI and Sugimoto teach these parameters with values which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With particular regard to the recited degree of dispersion, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Response to Arguments
In the traverse the rejection of the claims under 35 USC 103(a) over Schuhmacher and De Lacharriere, Applicant argues the degree of dispersion of Schuhmacher’s cannot be derived directly from the pitch of the particles (reply pg. 8).  Applicant further argues De Lacharriere does not provide any reason that would have led a person of ordinary skill in the art to select "a cholesteric liquid crystal particle having an average diameter of 100 μm to 500 μm and a degree of dispersion 0.35 or less” (reply, pg. 9).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/LORI K MATTISON/Examiner, Art Unit 1619  

/NICOLE P BABSON/Primary Examiner, Art Unit 1619